PER CURIAM.
Appellant seeks review of the trial court’s denial of his motion for removal of the sexual offender registration requirement. In order to qualify for removal of the registration requirement, appellant had to establish he was “not more than 4 years older than the victim” pursuant to section 943.04354(l)(c), Florida Statutes. Consistent with the prior decisions of our sister courts construing the plain language of the statute, we conclude the trial court properly denied appellant’s motion because appellant was four years, three months, and ten days older than the victim. See State v. Welch, 94 So.3d 631 (Fla. 2d DCA 2012); State v. Samuels, 76 So.3d 1109 (Fla. 5th DCA 2011); State v. Marcel, 67 So.3d 1223 (Fla. 3d DCA 2011).
AFFIRMED.
PADOVANO, MARSTILLER, and SWANSON, JJ., concur.
2